DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    269
    427
    media_image1.png
    Greyscale


Claim Interpretation
An annotated drawing figure is provide for context of claim terminology used in the specification and claims.  Absent any clear claim of to a particular structural element the usage of “system” is read as broad claimed scope and not limited to the disclosed structure.  The usage of the term “agitator” is read as a structure to permit the effect of agitation thereby the it is an “agitator” element, and unless particularly pointed out in a physical structural element within the claim(s), an agitator is not read to be limited to the disclosed screw or helical auger.

    PNG
    media_image2.png
    460
    892
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Behnke et al. (US 2013/0243562).

With respect to claims 1-2, 8-14, 15-16, Behnke et al. teaches in Fig. 1, a system and controller with corresponding readable instructions which are directed to a particulate material sensing and agitation control system, comprising: drive system (to operate entire agitating system of fig 1) , a controller [0013] comprising a memory and a processor (as indirectly taught in Fig. 13 and 14 for storing and executing the taught program steps), wherein the controller [0013] is configured to: receive at least one sensor signal (18/27/28) indicative of a measured profile (i.e. a fill level) of a particulate material [0055] within a storage tank (8) of an agricultural system (Fig. 1); determine whether a variation between the measured profile (via signals from 18/27/28) and a target profile (for example, a profile for the front has reached a full level [0068] is greater than a threshold value (i.e. the target level for a full front); and output an output signal to an agitating system (Fig. 1) to activate the agitating system (specifically element 15 of the system) in response to determining that the variation between the measured profile (fill level) and the target profile (i.e. front is full indication level) is greater than the threshold value, wherein upon activation modes of operation of the agitating system (i.e. 15) is configured to move the particulate material for a time period (of a dwell time and obvious variants of dwell time to achieve proper operation) within the storage tank such that the variation between the measured profile and the target profile is not greater than the threshold value during the time period of operation (i.e. material is moved to the rear of the container unit the rear area indicates a full level), and wherein the agitating system (i.e. specifically auger 15 of the system) is positioned within the storage tank (8).

	Behnke et al. teaches comprising at least one sensor (18/27/28 of Behnke et al.) communicatively coupled to the controller (as indirectly taught in Fig. 13 and 14 for storing and executing the taught program steps) and configured to output at least one sensor signal (to the controller).

    PNG
    media_image3.png
    671
    540
    media_image3.png
    Greyscale
	Behnke et al. teaches wherein the at least one sensor (18/27/28 of Behnke et al.) comprises a plurality of sensors (as taught by Behnke).
	Behnke et al. teaches wherein a first sensor (28, in Fig. 10) of the plurality of sensors is configured to be disposed at a middle portion of a storage tank (Fig. 10), a second sensor (27) of the plurality of sensors is configured to be disposed at a first end of the storage tank (8), and a third sensor (18) of the plurality of sensors is configured to be disposed at a second end of the storage tank (8).

	Behnke et al. teaches wherein the measured profile comprises a plurality of measured levels of the particulate material across the storage tank (8), and the target profile comprises a corresponding plurality of target levels (according to the front, middle or back of the container 8) of the particulate different modes).

    PNG
    media_image4.png
    794
    555
    media_image4.png
    Greyscale
	Behnke et al. teaches wherein the variation corresponds to one of the plurality of measured levels (via 18/27/28) being lower than a corresponding one of the plurality of target levels (i.e. the measured value is capable of indicating the level is lower than the full level for that section of the container). 
	Behnke et al. teaches wherein the at least one sensor is an ultrasonic sensor [0029] and a camera (30) or a combination thereof (i.e. sensors).
	Behnke et al. teaches wherein the controller (as indirectly taught in Fig. 13 and 14 for storing and executing the taught program steps) is configured to output an additional output signal to a user interface (in the cab) indicative of instructions to inform an operator (i.e. driver) of a profile variation in response to determining that the variation between the measured profile (i.e. region targets 
	Behnke et al. teaches wherein activation of the agitating system causes an agitator (15) to move the particulate material (within the container depending on how the sensors sense the material as it is loaded).
	Behnke et al. teaches in Fig. 1 a particulate material sensing and agitation control system, comprising: an agitating system comprising at least one drive system (i.e. as indirectly taught for driving an auger 15), wherein the agitating system (Fig. 1) is positioned within a storage tank (8) of an agricultural system (Fig.1); at least one sensor (18/27/28) disposed above the agitating system (as seen in Fig. 10), wherein the at least one sensor (18/27/28) is configured to detect a measured profile of the particulate material [0055] within the storage tank of the agricultural system [0055]; and a controller (as indirectly taught in Fig. 13 and 14 for storing and executing the taught program steps) communicatively coupled to the at least one sensor (18/27/28) and configured to: receive at least one sensor signal from the at least one sensor (18/27/28); determine whether a variation between the measured profile and a target profile (for example, a profile for the front has reached a full level [0068]) is greater than a threshold value (i.e. the target level for a full front); and output an output signal to an agitating system (Fig. 1) to activate the agitating system (specifically element 15 of the system) in response to determining that the variation between the measured profile (fill level) and the target profile (i.e. front is full indication level) is greater than the threshold value, wherein upon activation the agitating system (i.e. 15) is configured to move the particulate material within the storage tank such that the variation between the measured profile and the target profile is not greater than the threshold value (i.e. material is moved to the rear of the container unit the rear area indicates a full level).
	Behnke et al. teaches wherein at least one sensor of the plurality of sensors (specifically the camera) is disposed above a respective meter roller (i.e. auger) of the metering system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 102(a)(2) and 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



    PNG
    media_image5.png
    288
    597
    media_image5.png
    Greyscale
Claim(s) 1-2, 5-16,  is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ROBERBEGE et al., (US PG pub #- US 2019/0021221 A1  and family of US patent # 10,687,460) .
CNB Industrial Canada Ltd. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

ROBERBEGE et al discloses regarding at least claim 1-2, 5-16, a particulate material sensing and agitation control system of an agricultural system, comprising: (see fig 9)
	 a drive system configured to operate an agitating system; and 
	a controller (80) comprising a memory (84) and a processor (82), wherein the controller is configured to: receive at least one sensor signal indicative of a profile of a particulate material within the agricultural system; and 
	output a control signal (see figure 9) to instruct the drive system to operate the agitating system in a selected operating mode of a plurality of operating modes or an obvious variation of modes based on the profile of the variation state of the particulate material, wherein the agitating system is configured to interact with the particulate material in each operating mode of the plurality of operating modes, and the plurality of operating modes comprises an agitation mode (154, 176, fig 9) and a leveling mode (164, 168 fig 9 and see fig 9 # 164 and column 7) .

    PNG
    media_image6.png
    720
    738
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    718
    361
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    383
    677
    media_image8.png
    Greyscale


Claim(s) 1-2, 5-16,  is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over STUART et al., (US PG pub #- US 2020/0245539, filed same day as instant application).
The applied reference has a common applicant CNB Industrial Canada Ltd. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image9.png
    422
    676
    media_image9.png
    Greyscale

	STUART et al discloses regarding at least claims 1-2, 5-16, a particulate material sensing and agitation control system of an agricultural system, comprising: (see fig 9)
	 a drive system configured to operate an agitating system; and 
	a controller (80) comprising a memory (84) and a processor (82), wherein the controller is configured to: receive at least one sensor signal indicative of a profile of a particulate material within the agricultural system; and 
	output a control signal (see figure 9) to instruct the drive system to operate the agitating system in a selected operating mode of a plurality of operating modes or an obvious variation of modes and timing operation based on the profile of the particulate material, wherein the agitating system is configured to interact with the particulate material in each operating mode of the plurality of operating modes, and the plurality of operating modes comprises an agitation mode and a leveling mode.  (see fig 9 #164 and column 7)

    PNG
    media_image10.png
    709
    780
    media_image10.png
    Greyscale



Claim(s) 1-2, 5-16,  is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FORREST et al., (US PG pub #- US 2019/0230848).
The applied reference has a common applicant of CNB Industrial Canada Ltd. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
    PNG
    media_image11.png
    399
    676
    media_image11.png
    Greyscale
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.




CLAIMS:
1. A particulate material sensing and agitation control system of an agricultural system, comprising:
	 a drive system configured to operate an agitating system; and 
	a controller (80, fig 6) comprising a memory (84) and a processor (82), wherein the controller is configured to: receive at least one sensor signal (60, fig 5) indicative of a profile of a particulate material within the agricultural system; and 
	output a control signal to instruct the drive system to operate the agitating system in a selected operating mode of a plurality of operating modes or obvious variation of modes based on the profile of the particulate material,  wherein the agitating system is configured to interact with the particulate agitation mode and a leveling mode (para [0037]). 

    PNG
    media_image12.png
    593
    742
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    592
    575
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    999
    615
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    696
    328
    media_image15.png
    Greyscale
 







Allowable Subject Matter
The claims are subject to a 35 U.S.C. 102(a)(1)  and a 35 U.S.C. 102(a)(2) rejection.

    PNG
    media_image16.png
    611
    439
    media_image16.png
    Greyscale
However, it is noted that If the rejection(s) under 35 U.S.C. 102(a)(2) is overcome common by the common applicant entity CNB Industrial Canada Ltd,  Claims 3-4, 17-20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cited reference to KADYK (US 2008/020230) is cited as a showing of the known prior art mixer and dispensing auger operations whereby an auger is provide with a torque sensor which assists in the selective operation between mixing and another mode for breaking up the built up material inside a mixing chamber in the form of “ice hump” unevenness on one side of the mixing vessel. The motor and auger 38 is selective driven in a reverse direction, see . 

    PNG
    media_image17.png
    559
    915
    media_image17.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774